Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2136 Filed 03/30/20 Page 1 of 32

Heart & Vascular Institute, PLLC
Performing Provider: Amir Kaki MD

Ronald Miller, 65 yrs Male, DOB: 11/14/1950

Visit Date: 09/28/2016 09:59AM

Visit Location: DETROIT HEART & VASCULAR INST, 4160 JOHN R ST STE 510, DETROIT, MI 48201-2021
Address: 14060 E State Fair St, Detroit, Michigan 48205-1867

Phone (Primary): 313-371-5841 NOV: New patient SSN: XXX-XX-2494
Phone (Secondary): 313-926-9395 Insurance: MEDICARE B/Medicaid
Email: n/a ,

@ Chief Complaint

Slight chest pain

2 Intake

Medications were taken

Allergies
No known active allergies

Medications
Aspir-Low 81 mg oral delayed release tablet: 1 enteric coated tablet once a day for 30 days

Plavix 75 mg oral tablet: | tablet once a day for 30 days

Gabapentin 100 mg orai capsule: 1 capsule 3 times a day for 30 days

Spironolactone 25 mg oral tablet: { tablet once a day for 30 days

Lisinopril 10 mg oral tablet: 1 tablet once a day for 30 days

isosorbide Mononitrate Extended Release 30 mg oral tablet, extended release: 1 extended release tablet once a
day for 30 days

Propranolol! Hydrochloride 10 mg oral tablet: 1 tablet 2 times a day for 30 days

Pravastatin Sodium 20 mq oral tablet: 1 tablet once a day for 30 days

Problems
No known active problems

Vital Signs
: . Head
Daie Pulse BP Resp Temp Height Weight BMI Cir
09/28/2016, 10:09 77 119/82 6 ft 186 Ibs O46
AM beais/minute mmHg Tin 2 02z8

09/28/2016, 10:09 AM:
right arm

O History of Present Iliness

65 yo M with PMH of HTN, HLD, Hepatitis, s/o LHC distal LAD 90% lesion in small caliber vessel, nonobstructive
Page i of 5

Ronald Miller (#3135134677)

eB
65 yrs Male ~DOB:11/14/1950 Visit Date: 09/28/2016 09:59AM CareCloud

Ts
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2137 Filed 03/30/20 Page 2 of 32

disease elsewhere, for medical treatment. Pt c/o typical chest pain on exertion which has improved with medication. He
denied SOB,leg pain,swelling, palpitation or syncope

not feeling fatigued; not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; chest pain; no
palpitations; no leg pain with exercise; no cold hands or feet; no difficulty breathing; no orthopnea; no cough; no
coughing up sputum; no hemoptysis; no wheezing; no dizziness; no fainting; na edema;

© Past Medical History

HTN
HLD
CAD
Hepatitis
Liver Ca

no difficulty breathing; no abdominal pain; no anxiety; coronary artery disease; no chest pain; no congestive heart
failure; systemic HTN; no edema; no pneumonia; no chronic obstructive pulmonary disease; no esophageal reflux; no
cholecystitis; no multiple renal cysts; hyperlipidemia; no osteopenia; no diabetes mellitus; no fracture; no depression;

© Social History
Has been a smoker for 40 years, smokes a half a pack a day

Behavioral History: tobacco use; smoking;
Alcohol: social drinker;

Drug Use: no drug use;

Habits: good exercise habits;

Sexual History: not sexually active;

O Family History

1. Heart disease- Parents
2. HTN- Parents , grandparents, siblings
3. Cancer- parents

no anxiety; no alcohol abuse in family; no substance abuse; family history of heart disease ; no family history of early
deaths; no family history of bleeding problems; no congestive heart failure; systemic HTN; no asthma; no chronic
obstructive pulmonary disease; no chronic renal failure; no diabetes mellitus; no depression; cancer;

© Review of Systems

Ear/Nose/Mouth/Throat no ear symptoms; no nasal symptoms; no throat symptoms; no oral cavity symptoms; no jaw
symptoms;

Cardiovascular chest pain; no palpitations; no leg-pain with exercise;

Respiratory no difficulty breathing; no awakening at night short of breath; no orthopnea; no rapid breathing; no cough;
no wheezing;

Gastrointestinal normal appetite; no pain on swallowing; no heartburn; no nausea; no vomiting; no bloating; no
abdominal signs and symptoms; no change in bowel habit;

Musculoskeletal no musculoskeletal symptoms;

Page 2 of 5

Ronald Miller (#3135134677) kk
65 yrs Male DOB:11/14/1950 Visit Date: 09/28/2016 09:59AM CoreCioud”
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2138 Filed 03/30/20 Page 3 of 32

Psychological no psychological symptoms;

Endocrine no polydipsia; not feeling dehydrated; no temperature intolerance; no thermal lability; no excessive
sweating; no proptosis; no muscle weakness;

Hematologic/Lymphatic no hematologic symptoms;

Allergic/immunologic no complaint of allergic reaction; no complaint of recurrent infections;

Systemic Symptoms: not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; normal appetite:
no excessive sweating;

Neurological Symptoms: no dizziness; no lightheadedness; no fainting; no focal disturbances; no speech disturbance;
no motor disturbances; normal walking;

Skin Symptoms: no excessive sweating; no easy bruisability; not itching; no skin lesions; examination of nails normal;

S Physical Exam

General Appearance: general appearance normal; oriented to time, place, and person;

Neck Exam: neck veins not diffusely distended; no tenderness of neck on palpation; no decrease in neck suppleness;
thyroid normal; no neck mass; carotid arteries normal;

Eye Exam: EOQM normal; pupils normal; external eye normal; sclera normal; retina normal;

Ear Exam: ears normal: ,

Nose: no nasal discharge; nasal mucosa.normal; nasal turbinate normal: no sinus tenderness;

Oral Exam: buccal mucosa moist;

Pharyngeal Exam: pharyngeal exam normal;

Lymph Node Exam: submandibular lymph nodes not enlarged; postauricular lymph nodes not enlarged;

Lung Exam: respiratory movements normal; lungs clear to auscultation;

Cardiovascular Exam: jugular vein normal; heart rate and rhythm normal; heart sounds normal; no murmur; apical
impulse normal; no carotid artery bruit; ;
Abdominal Exam: no abdominal distention; bowel sounds normal; no abdominal bruit; abdomen soft; abdomen not
firm; no abdominal muscle guarding; no direct abdominal tenderness; no abdominal mass; liver normal to palpation;
spleen normal to palpation; no abdominal hernia;

Neurological Exam: oriented; no aphasia or dysphasia; cranial nerves normal; motor exam normal; no Romberg's

sign; normal gait and stance; normal reflexes;
Skin Exam: no cyanosis; no diaphoresis; no skin lesions; skin normal except as noted;

Examination of Nails: no clubbing of fingernails;
Extremities: no pallor of extremities; skin of extremities not cald; popliteal pulses normal; posterior tibialis pulses
normal; no edema;

Vital Signs
. : Head
Date Pulse BP Resp Temp Height Weight BMi Cir
09/28/2016, 10:09 77 119/82 6 Tt 186 Ibs 246
AM beats/minute mmHg tin 2 02S ,

09/28/2016, 10:09 AM:
right arm

Page 3 of 5

Ronald Miller (#31 35134677) a
65 yrs Male DOB:11/14/1950 Visit Date: 09/28/2016 09:59AM CareCleuel e
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2139 Filed 03/30/20 Page 4 of 32

Tests and Procedures

Laboratory Studies: no ECG conclusions:;

Tests & Procedures

Laboratory Studies: no ECG conclusions:;

im Therapy

Surgery: no appendectomy; no chalecystectomy; no bladder cystectomy; no Cesarean section;

@ Assessment and Plan

1. CAD (coronary artery disease) [25.119 (414.00):
09/28/2016

Coronary Disease-Associated Artery/Lesion type: native artery, Native vs. transplanted heart: native heart,
Associated angina: with stable angina

2. HTN (hypertension) 110 (401.9):
09/28/2016, Chronic

Hypertension type: essential hypertension

3. HLD (hyperlipidemia) E78.5 (272.4):
09/28/2016

Hyperlipidemia type: unspecified

4. Hepatitis C B18.2 (070.70):
09/28/2016, Chronic

Viral hepatitis chronicity: chronic, Hepatic coma status: without hepatic coma

Assessment
New pt here for f/u after recent LHC for chest pain

1. GAD: s/p LHC showed distal LAD 90% lesion in small caliber vessel, nonobstructive disease elsewhere, for medical
treatment. EF 60% by LV gram. Pt c/o typical chest pain an exertion which has improved with medication. On Aspirin
and Plavix. Continue to monitor.

2. HTN: Dx by PCP, today BP 119/82, HR 77. on Lisinopril 10 mg and Spironolactone 25 mg. Continue to monitor
3. HLD: on Pravastatin 40 mg, target LDL < 70 mg/dl. F/u with PCP.
3. Hepatitis C: f/u with PCP

4, Liver Ca: Dx 6 weeks ago pending workup.

Plan
F/u in 4 months

Page 4 of 5

Ronald Miller (#3135134677)
65 yrs Male DOB:11/14/1950 Visit Date: 09/28/2016 09:59AM

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2140 Filed 03/30/20 Page 5 of 32

Elecironically Signed By CareCloud on behaif of Amir K Kaki MD on 16/11/46 at 08:06 PM EDT
Electronically Signed By Amir K Kaki MD on 09/29/16 at 08:34 PM EDT

Page 5 of 5

Ronaid Miller (43135134677)
65 yrs Male DOB:11/14/1950 Visit Date: 09/28/2016 09:59AM

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2141 Filed 03/30/20 Page 6 of 32

   

Heart & Vascular Institute, PLCC

HEART & VASCULAR I#STITUTE ; . .
eee Performing Provider: Amir Kaki MD

 

Ronald Miller, 65 yrs Male, DOB: 11/14/1950

Visit Date: 09/28/2016 09:59AM

Visit Location: DETROIT HEART & VASCULAR INST, 4160 JOHN R ST STE 510, DETROIT, MI 48201-2021
Address: 14060 E State Fair St, Detroit, Michigan 48205-1867

Phone (Primary): 313-371-5841 NOV: New patient SSN: XXX-XX-2494
Phone (Secondary) : 313-926-9395 Insurance: MEDICARE B/Medicaid
Email: n/a
©) intake
Medications were taken
Allergies
: : oe é "oe sd A. of a PP ost
No known active allergies aye UT MG fo Fe ke) Pe a4 / y (6. fee £o
pf ots fog # ? €
. fp £3 é
Medications one

Aspir-Low 81 mg oral delayed release tablet: 1 enteric coated tablet once a day for 30 days

Plavix 75 mg oral tablet: 1 tablet once a day for 30 days

Gabapentin 100 mg oral capsule: 1 capsule 3 times a day for 30 days

Spironolactone 25 mg oral tablet: 1 tablet once a day for 30 days

Lisinopril 10 mg oral tablet: { tablet once a day for 30 days

Isosorbide Mononitrate Extended Release 30 mg oral tablet, extended release: 1 extended release tablet once a
day for 30 days

Propranolol Hydrochloride 10 mg oral tablet: 1 tablet 2 times a day for 30 days

Pravastatin Sodium 20 mg oral tablet: 1 tablet once a day for 30 days

Problems
No known active problems

Vital Signs
. : Head
Date Pulse BP Resp Temp Height Weight BMI Cir
09/28/2016, 10:09 77 119/82 . 6 ft 186 ibs 246
AM beats/minute mmHg Tin 2 028

09/28/2016, 10:09 AM:
right arm

O History of Present Iliness

65 yo M with PMH of HTN, HLD, Hepatitis, s/p LHC distal LAD 90% lesion in smail caliber vessel, nonobstructive
disease elsewhere, for medical treatment. Pt c/o typical chest pain on exertion which has improved with mecication. He
denied SOB, leg pain,swelling, palpitation or syncope

not feeling fatigued; not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; chest pain; no
palpitations; no leg pain with exercise; no cold hands or feet; no difficulty breathing; no orthopnea; no cough; no

Page 1 of 4

OR

oe

Ronald Miller (#3135134677) .
65 yrs Male + DOB:11/14/1950 Visit Date: 09/28/2016 09:59AM CareCloud
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2142 Filed 03/30/20 Page 7 of 32

coughing up sputum; no hemoptysis; no wheezing; no dizziness; no fainting; no edema;

© Past Medical History

HTN

HLD

CAD

Hepatitis

Liver Ca

no difficulty breathing; no abdominal pain; no anxiety; coronary artery disease; no chest pain; no congestive heart
failure; systemic HTN; no edema; no pneumonia; no chronic obstructive pulmonary disease; no esophageal reflux; no
cholecystitis; no multiple renal cysts; hyperlipidemia; no osteopenia; no diabetes mellitus; no fracture; no depression:

O Social History
Has been a smoker for 40 years, smokes a half a pack a day

Behavioral History: tobacco use; smoking;
Alcohol: social drinker;

Drug Use: no drug use;

Habits: good exercise habits;

Sexual History: not sexually active;

© Family History

1. Heart disease- Parents
2. HTN- Parents , grandparents, siblings
3. Cancer- parents

no anxiety; no alcohol abuse in family; no substance abuse; family history of heart disease ; no family history of early
deaths; no family history of bleeding problems; no congestive heart failure; systemic HTN; no asthma; no chronic
obstructive pulmonary disease; no chronic renal failure; no diabetes mellitus; no depression; cancer;

© Review of Systems

Ear/Nose/Mouth/Throat no ear symptoms; no nasal symptoms; no throat symptoms; no oral cavity symptoms; no jaw
symptoms;

Cardiovascular chest pain; no palpitations; no leg pain with exercise;

Respiratory no difficulty breathing; no awakening at night short of breath; no orthopnea; no rapid breathing; no cough;
no wheezing;

Gastrointestinal normal appetite; no pain on swallowing; no heartburn; no nausea; no vomiting; no bioating; no
abdominal signs and symptoms; no change in bowel habit;

Musculoskeletal no musculoskeletal symptoms;

Psychological no psychological symptoms;

Endocrine no polydipsia; not feeling dehydrated; no temperature intolerance; no thermal lability; no excessive
sweating; no proptosis; no muscle weakness;

Hematologic/Lymphatic no hematologic symptoms;

Page 2 of 4

Ronald Miller (43135134677) : ok.
65 yrs Male DOB:11/14/1950 Visit Date: 09/28/2016 09:59AM CareCiaugd
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2143 Filed 03/30/20 Page 8 of 32

Allergic/immunologic no complaint of allergic reaction; no complaint of recurrent infections;
Systemic Symptoms: not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; normal appetite;
no excessive sweating;

Neurological Symptoms: no dizziness; no lightheadedness; no fainting; no focal disturbances; no speech disturbance;
no motor disturbances; normal walking;

Skin Symptoms: no excessive sweating; no easy bruisability; not itching; no skin lesions; examination of nails normal;

y Physical Exam

General Appearance: general appearance normal; oriented to time, place, and person;

Neck Exam: neck veins not diffusely distended; no tenderness of neck on palpation; no decrease in neck suppleness;
thyroid normal; no neck mass; carotid arteries normal;

Eye Exam: EOM normal; pupils normal; external eye normal; sclera normal; retina normal;

Ear Exam: ears normal;

Nose: no nasal discharge; nasal mucosa normal; nasal turbinate normal; no sinus tenderness;

Oral Exam: buccal mucosa moist;

Pharyngeal Exam: pharyngeal exam normal;

Lymph Node Exam: submandibular lymph nodes not enlarged; postauricular lymph nodes not enlarged;

Lung Exam: respiratory movements normal; lungs clear to auscultation;

Cardiovascular Exam: jugular vein normal; heart rate and rhythm normal; heart sounds normal; no murmur; apical
impulse normal; no carotid artery bruit;

Abdominal Exam: no abdominal distention; bowel sounds normal; no abdominal bruit; abdomen soft; abdomen not
firm; no abdominal muscle guarding; no direct-abdominal tenderness: no abdominal mass; liver normal to palpation;
spleen normal to palpation; no abdominal hernia;

Neurological Exam: oriented; no aphasia or dysphasia; cranial nerves normal; motor exam normal; no Romberg's
sign; normal gait and stance; normal reflexes;

Skin Exam: no cyanosis; no diaphoresis; no.skin lesions; skin normal except as noted;

Examination of Nails: no clubbing of fingernails;

Extremities: no pallor of extremities; skin of extremities. not cold; popliteal pulses normal; posterior tibialis pulses
normal; no edema;

Vital Signs
; . : Head
Date Pulse BP Resp Temp Height Weight BMI Cir
09/28/2016, 40:09 77 119/82 6 ft 186 Ibs 246
AM beats/minute mmHg Tin 2 ozs

09/28/2016, 10:09 AM:
right arm

Tests and Procedures
Laboratory Studies: no ECG conclusions:;
Page 3 of 4

Ronald Miller (43135134677) oO
65 yrs Male DOB:11/14/1950 Visit Date: 09/28/2016 09:59AM CareGlsud”
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2144 Filed 03/30/20 Page 9 of 32

Tests & Procedures

Laboratory Studies: no ECG conclusions:;

= Therapy

Surgery: no appendectomy; no cholecystectomy; no bladder cystectomy; no Cesarean section;

@ Assessment and Plan

1. CAD (coronary artery disease) 125.119 (414.00):
09/28/2016

Coronary Disease-Associated Artery/Lesion type: native artery, Native vs. transplanted heart: native heart,
Associated angina: with stable angina

2. HTN (hypertension) 110 (401.9):
09/28/2016, Chronic

Hypertension type: essential hypertension

3. HLD (hyperlipidemia) E78.5 (272.4):
09/28/2016

Hyperlipidemia type: unspecified

4. Hepatitis C B18.2 (070.70):
09/28/2016, Chronic

Viral hepatitis chronicity: chronic, Hepatic coma status: without hepatic coma

Assessment
New pt here for f/u after recent LHC for chest pain

’ 1. CAD: s/o LHC showed distal LAD 90% lesion in small caliber vessel, nonobstructive disease elsewhere, for medical
treatment. EF 60% by LV gram. Pt c/o typical chest pain on exertion which has improved with medication. On Aspirin
and Plavix. Continue to monitor.

2. HTN: Dx by PCP, today BP 119/82, HR 77. on Lisinopril 10 mg and Spironolactone 25 mg. Continue to monitor
3. HLD: on Pravastatin 40 mg, target LDL < 70 mg/dl. F/u with PCP.
3. Hepatitis C: f/u with PCP

4. Liver Ca: Dx 6 weeks ago pending workup.

Plan

F/u in 4 months

Electronically Signed By Amir K Kaki MD on 09/29/16 af 08:34 PM EDT

Page 4 of 4

Ronald Miller 43135134677} . a.
65 yrs Male DOB:11/14/1950 ‘Visit Date: 09/28/2016 09:59AM CoreCioud”
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2145 Filed 03/30/20 Page 10 of 32

Heart & Vascular Institute, PLLC
Performing Provider: Amir Kaki MD

 

Ronaid Miiler, 66 yrs Male, DOB: 11/14/1950

Visit Date: 01/24/2017 09:00AM

Visit Location: DETROIT HEART & VASCULAR INST, 4160 JOHN R ST STE 510, DETROIT, MI 48201-2021
Address: 14060 E State Fair St, Detroit, Michigan 48205-1867

Phone (Primary): 313-371-5841 NOV: Established SSN: XXX-XX-2494
Phone (Secondary) : 343-926-9395 Insurance: Medicare HMO
Email: n/a

© Chief Complaint

Typical chest pain, SOB

© Intake

Medications were taken

Allergies
No known active allergies

Medications :
Combivenit Respimat CFC free 100 mcg-20 mcg/inh inhalation aerosol: 2 puff(s) as needed for 30 days
Aspir-Low 81 mg oral delayed release tablet: 1 enteric coated tablet once a day for 30 days

Qvar with Dose Counter 80 mcg/inh inhalation aerosol: 2 puff(s) as needed for 30 days

Nitroglycerin 0.4 mg sublingual tablet: 1.as needed for 30 days

PredniSONE 10 mg oral tablet: 1 tablet once a day for 30 days

Plavix 75 mg oral tablet: 1 tablet once a day for 30 days

Azithromycin 250 mg oral tablet: 1 tablet once every other day for 30 days

Famotidine 20 mg oral tablet: 1 tablet once a-day for 30 days

Gabapentin 400 mg oral capsule: 1 capsule 3 times a day for 30 days

Spironolactone 25 mg oral tablet: 1 tablet once a day for 30 days

Lisinopril 20 mg oral tablet: 1 tablet once a day for 30 days

isosorbide Mononitrate Extended Release 30 mg oral tablet, extended release: 1 extended release tablet once a
day for 30 days

isosorbide Dinitrate 10 mg orai tablet: 1 tablet 3 times a day for 30 days

Propranolol Hydrochloride 80 mg oral tablet: 1 tablet 2 times a day for 30 days

Pravastatin Sodium 20 mg oral tablet: 1 tablet once a day for 30 days

Oxymorphone Hydrochloride ER 40 mg oral tablet, extended release: 1 extended release tablet once a day for 30
days

HydrOXYzine Hydrochloride hydrochloride 25 mg oral tablet: 1 tablet once a day for 30 days

Problems
No known active problems

Vital Signs

Page 1 of 5

Ronald Miller (43135134677)
66 yrs Male + DOB:11/14/1950 Visit Date: 01/24/2017 09:00AM

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2146 Filed 03/30/20 Page i1lof32 £

Date Pulse BP Resp Temp Height Weight BMI read
01/24/2017, 08:50 64 149/89 6 ft
, 1 5
AM beats/minute mmHg Tin 86 lbs 24

O History of Present Iliness

66 yo M with PMH of HTN, HLD, Hepatitis, Liver Ca, s/o LHC distal LAD 90% lesion in small caliber vessel,
nonobsiructive disease elsewhere, for medical treatment(09/16). Pt c/o typical chest pain on exertion,substernal,relieves
with nitro as well as SOB. He denied leg pain, swelling, palpitation or syncope.

nat feeling fatigued; not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; chest pain; no
palpitations; no leg pain with exercise; no cold hands or feet; difficulty breathing; no orthopnea; no cough; no
coughing up sputum; no hemoptysis; no wheezing; no dizziness; no fainting; no edema;

© Past Medical History

HTN
HLD
CAD
Hepatitis
Liver Ca

no difficulty breathing; no abdominal pain; no anxiety; coronary artery disease; no chest pain: no congestive heart
failure; systemic HTN; no edema; no pneumonia; no chronic obstructive pulmonary disease; no esophageal reflux; no
cholecystitis; no multiple renal cysts; hyperlipidemia; no osteopenia; no diabetes mellitus; no fracture; no depression;

© Social History
Has been a smoker for 40 years, smokes a half a pack a day

Behavioral History: tobacco use; smoking;
Alcohol: social drinker;

Drug Use: no drug use;

Habits: good exercise habits;

Sexual History: not sexually active;

© Family History

1. Heart disease- Parents
2. HTN- Parents , grandparents, siblings
3. Cancer- parents

no anxiety; no alcohol abuse in family; no substance abuse; family history of heart disease ; no family history of early
deaths; no family history of bleeding problems; no congestive heart failure; systemic HTN; no asthma; no chronic
obstructive pulmonary disease; no chronic renal failure; no diabetes mellitus; no depression; cancer;

© Review of Systems

Page 2 of 5

Ronald Miller (#3135134677)
66 yrs Male DOB:11/14/1950 Visit Date: 01/24/2017 69:00AM

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2147 Filed 03/30/20 Page 12 of 32, 4 79

é

Ear/Nose/Mouth/Throat no ear symptoms; no nasal symptoms; no throat symptoms; no oral cavity symptoms; no jaw
symptoms;

Cardiovascular chest pain; no palpitations; no leg pain with exercise;

Respiratory difficulty breathing; no awakening at night short of breath; no orthopnea; no rapid breathing; no cough;
no wheezing;

Gastrointestinal normal appetite; no pain on swallowing; no heartburn; no nausea; no vomiting; no bloating; no
abdominal signs and symptoms; no change in bowel habit;

Musculoskeletal no musculoskeletal symptoms;

Psychological no psychological symptoms;

Endocrine no polydipsia; not feeling dehydrated; no temperature intolerance; no thermal lability; no excessive
sweating; no proptosis; no muscle weakness;

Hematologic/Lymphatic no hematologic symptoms;

Allergic/immunologic no complaint of allergic reaction; no complaint of recurrent infections;

Systemic Symptoms: not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; normal appetite;
no excessive sweating;

Neurological Symptoms: no dizziness; no lightheadedness; no fainting; no focal disturbances; no speech disturbance;
no motor disturbances; normal walking;

Skin Symptoms: no excessive sweating; no easy bruisability; not itching; no skin lesions; examination of nails normal;

¥ Physical Exam

General Appearance: general appearance normal; oriented to time, place, and person;

Neck Exam: neck veins not diffusely distended; no tenderness of neck on palpation; no decrease in neck suppleness;
thyroid normal; no neck mass; carotid arteries normal;

Eye Exam: EOM normal; pupils normal; external eye normal; sclera normal; retina normal;

Ear Exam: ears normal;

Nose: no nasal discharge; nasal mucosa normal; nasal turbinate normal; no sinus.tenderness:

Oral Exam: buccal mucosa moist; —

Pharyngeal Exam: pharyngeal exam normal;

Lymph Node Exam: submandibular lymph nodes not enlarged; postauricular lymph nodes not enlarged;
Lung Exam: respiratory movements normal; lungs clear to auscultation;

Cardiovascular Exam: jugular vein normal; heart rate and rhythm normal; heart sounds normal; no murmur; apical
impulse normal; no carotid artery bruit;

Abdominal Exam: no abdominal distention; bowel sounds normal; no abdominal bruit; abdomen soft; abdomen not
firm; no abdominal muscle guarding; no direct abdominal tenderness; no abdominal mass; liver normal to palpation;
spleen normal! to palpation; no abdominal hernia;

Neurological Exam: oriented; no aphasia or dysphasia; cranial nerves normal; motor exam normal; no Romberg's
sign; normal gait and stance; normal reflexes;

Skin Exam: no cyanosis; no diaphoresis; no skin lesions; skin normal except as noted;
Examination of Nails: no clubbing of fingernails;

Extremities: no pallor of extremities; skin of extremities not cold; popliteal pulses normal; posterior tibialis pulses
normal; no edema;

Page 3 of 5

Ronald Miller (#3135134677) ou.
66 yrs Male DOB:11/14/1950 Visit Date: 01/24/2017 09:00AM CareCloud2”
  

Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2148 Filed 03/30/20 Page 13 of 32
2. HTN: Dx by PCP, today BP 149/89 mmHg, HR 64 bpm. Took meds today. On Lisinopril 10 mg and Spironolactone 25
mg. Advised low salt and low fat diet. Continue to monitor
3. HLD: on Pravastatin 40 mg, target LDL < 70 mg/dl. F/u with PCP.

3. Hepatitis C: f/u with PCP

4, Liver Ca: Dx 4 months ago. f/u with oncologist.

Plan

1.Letter about current condition
2.F/u in 4 months

Electronically Signed By Amir K Kaki MB on 01/24/47 at 09:22 AM EST

Page 5 of 5

Ronald Miller (43135134677)
66 yrs Male DOB:11/14/1950 ‘Visit Date: 01/24/2017 09:00AM Coreiouds”
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2149 Filed 03/30/20 Page 14 of 32

Heart & Vascular Institute, PLLC
Performing Provider: Amir Kaki MD

 

Ronald Miller, 66 yrs Male, DOB: 11/14/1950

Visit Date: 05/16/2017 09:00AM

Visit Location: DETROIT HEART & VASCULAR INST, 4160 JOHN R ST STE 510, DETROIT, MI 48201-2021
Address: 14060 E State Fair St, Detroit, Michigan 48205-1867

Phone (Primary): 313-371-5841 NOV: Established SSN: XXX-XX-2494
Phone (Secondary): 313-926-9395 insurance: Medicare HMO/Medicaid HMO
Email: n/a

© Chief Complaint

chest pain
SOB

leg swelling
leg pain
dizziness

2 intake

Medications were taken

Aliergies
No known active allergies

Medications

Combivent Respimat CFC free 100 mcg-20 mcg/inh inhalation aerosol: 2 puff(s) as needed for 30 days
Aspir-Low 81 mg oral delayed release tablet: 1 enteric coated tablet once a day for 30 days

Qvar with Dose Counter 80 mcq/inh inhalation aerosol: 2 puff(s) as needed for 30 days

Lisinopril 40 mg oral tablet: 1 tablet oncea day for 30 days, Prescribed Date: 05/16/2017

Nitroglycerin 0.4 mg sublingual tablet: 1 as needed for 30 days

PredniSONE 10 mg oral tablet: 1 tablet once a day for 30 days

Isosorbide Dinitrate 20 mg oral tablet: 1 tablet once a day for 30 days

Plavix 75 mg oral tablet: 1 tablet once a day for 30 days

Azithromycin 250 mg oral tablet: 1 tablet ance every other day for 30 days

Famotidine 20 mg oral tablet: 1 tablet once a day for 30 days

Gabapentin 400 mg oral capsule: 1 capsule 3 times a day for 30 days

Hydrochlorothiazide 25 mg oral tablet: 1 tablet once a day for 30 days, Prescribed Date: 05/16/2017
Spironolactone 25 mg oral tablet: 1 tablet once a day for 30 days

isosorbide Mononitrate Extended Release 30 mg oral tablet, extended release: 1 extended release tablet once a
day for 30 days

TraZODone Hydrochloride 50 mg oral tablet: 1 tablet once a day for 7 days

Propranolol Hydrochloride 80 mg oral tablet: 1 tablet 2 times a day for 30 days

Pravastatin Sodium 20 mg oral tablet: 1 tablet once a day for 30 days

Oxymorphone Hydrochloride ER 40 mg oral tablet, extended release: { extended release tablet once a day for 30
days

HydrOXYzine Hydrochloride hydrochloride 25 mg oral tablet: 1 tablet once a day for 30 days

Page 1 of 5

Ronald Miller (43135134677) oO.
66 yrs Male DOB:11/14/1950 Visit Date: 05/16/2017 09:00AM CareCloud<”
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2150 Filed 03/30/20 Page 15 of 32

Problems
No known active problems

Viial Signs
: : : Head
Date Pulse Spo02 BP Resp Temp Height Weight Pain BM Cir
05/16/2017, 67 172/110 6 ft 196 ibs 259
08:51 AM beats/minute mmHg 1 in 8 ozs

05/16/2017, 08:51 AM:
left arm 1st 175/121 67 hr
left arm 2nd big cuff 172/110 62 hr

© History of Present Illness

66 yo M with PMH of HTN, HLD, Hepatitis,Liver Ca, CAD s/p LHC distal LAD 90% lesion in small caliber vessel,
nonobstructive disease elsewhere, for medical treatment(09/16). Pt c/o typical chest pain on exertion,substernal,relieves
with nitro as well as SOB. He c/o leg pain and leg swelling, He also c/o occasional dizziness, with multiple episodes of
near syncope. Pt denies palpitations, LOC, and numbness/ingling.

not feeling fatigued; not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; chest pain; no
palpitations; leg pain with exercise ; no cold hands or feet;. difficulty breathing; no orthopnea:.no cough; no coughing
up sputum; no hemoptysis; no wheezing; dizziness; no fainting; edema; ,

© Past Medical History

HTN
HLD
CAD
Hepatitis
Liver Ca

no difficulty breathing; no abdominal pain; no anxiety; coronary artery disease ; no chest pain; no congestive heart
failure; systemic HTN; no edema; no pneumonia; no.chronic obstructive pulmonary disease; no esophageal reflux; no
cholecystitis; no multipfe renal cysts; hyperlipidemia; no osteopenia; no diabetes mellitus: no fracture; no depression;

O Social History
Has been a smoker for 40 years, smokes a half a pack a day

Behavioral History: tobacco use; smoking;
Alcohol: social drinker;

Drug Use: no drug use;

Habits: good exercise habits;

Sexual History: not sexually active;

O Family History

Page 2 of 5

  

Ronald Miller (#3135134677)
66 yrs Male DOB:11/14/1950 Visit Date: 05/16/2017 69:00AM CareCinud
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2151 Filed 03/30/20 Page 16 of 32

1. Heart disease- Parents
2. HTN- Parents , grandparents, siblings
3. Cancer- parents

no anxiety; no alcohol abuse in family; no substance abuse; family history of heart disease ; no family history of early
deaths; no family history of bleeding problems; no congestive heart failure; systemic HTN; no asthma; no chronic
obstructive pulmonary disease; no chronic renal failure; no diabetes mellitus; no depression; cancer;

© Review of Systems

Ear/Nose/Mouth/Threat no ear symptoms; no nasal symptoms; no throat symptoms; no oral cavity symptoms; no jaw
symptoms;

Cardiovascular chest pain; no palpitations; leg pain with exercise ;

Respiratory difficulty breathing; no awakening at night short of breath; no orthopnea; no rapid breathing; no cough; _
no wheezing;

Gastrointestinal normal appetite; no pain on swallowing; no heartburn; no nausea; no vomiting; no bloating; no
abdominal signs and symptoms; no change in bowel habit;

Musculoskeletal no musculoskeletal symptoms; nonspecific musculoskeletal pain, swelling, and stiffness:
Psychological no psychological symptoms;

Endocrine no polydipsia; not feeling dehydrated; no temperature intolerance; no thermal lability; no excessive
sweating; no proptosis; no muscle weakness;

Hematologic/Lymphatic no hematologic symptoms;

Allergic/Immunologie no compiaint of allergic reaction; no complaint of recurrent infections;

Systemic Symptoms: not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; normal appetite;
no excessive sweating;

Neurological Symptoms: dizziness; lightheadedness; no fainting; no focal disturbances; no speech disturbance: no
motor disturbances; normal walking;

Skin Symptoms: no excessive sweating; no easy bruisability; not itching; no skin lesions; examination of nails normal;

¥ Physical Exam

General Appearance: general appearance normal; oriented to time, place, and person;

Neck Exam: neck veins not diffusely distended; no tenderness of neck on palpation; no decrease in neck suppleness;
thyroid normal; no neck mass; carotid arteries normal:

Eye Exam: EOM normal; pupils normal; external eye normal; sclera normal; retina narmal;

Ear Exam: ears normal;

Nose: no nasal discharge; nasal mucosa normal; nasal turbinate normal; no sinus tenderness;

Oral Exam: buccal mucosa moist;

Pharyngeal Exam: pharyngeal exam normal:

Lymph Node Exam: submandibular lymph nodes not enlarged; postauricular lymph nodes not enlarged;
Lung Exam: respiratory movements normal; lungs clear to auscultation;

Cardiovascular Exam: jugular vein normal; heart rate and rhythm normal; heart sounds normal; no murmur; apical
impulse normal; no carotid artery bruit;
Abdominal Exam: no abdominal! distention; bowel sounds normal; no abdominal bruit; abdomen soft; abdomen not

Page 3 of 5

Ronald Miller (#31 35134677) : a.
66 yrs Male DOB:11/14/1950 Visit Date: 05/16/2017 09:00AM CareMloud’”
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2152 Filed 03/30/20 Page 17 of 32

firm; no abdominal muscle guarding; no direct abdominal tenderness; no abdominal mass; liver normal to palpation;
spleen normal to palpation; no abdominal hernia;

Neurological Exam: oriented; no aphasia or dysphasia; cranial nerves normal; motor exam normal; no Romberg's
sign; normal gait and stance; normal reflexes;

Skin Exam: no cyanosis; no diaphoresis; no skin lesions; skin normal except as noted;

Examination of Nails: no clubbing of fingernails;

Extremities: no pallor of extremities; skin of extremities not cold; popliteal pulses normal; posterior tibialis pulses
normal; edema:

Vital Signs
. : : Head
Date Pulse Spo2 BP Resp Temp Height Weight Pain BMI Cir
05/16/2017, 67 172/110 6 it 196 Ibs 259
08:51 AM beats/minute mmHg Tin 8 ozs ,

05/16/2017, 08:51 AM:
left arm tst 175/121 67 hr
left arm 2nd big cuff 172/110 62 hr

ia Tests and Procedures

Laboratory Studies: no ECG conclusions:;

Tests & Procedures

Laboratory Studies: no ECG conclusions:;

Therapy

Surgery: no appendectomy; no cholecystectomy; no bladder cystectomy; no Cesarean section;

@ Assessment and Plan

4. 1. CAD (coronary artery disease) 125.119 (414.00):
w§ 09/28/2016

Coronary Disease-Associated Artery/Lesion type: native artery, Native vs. transplanted heart: native heart,
Associated angina: with stable angina

2. HTN (hypertension) 110 (401.9):
09/28/2016, Chronic

Hypertension type: essential hypertension

3. HLD (hyperlipidemia) E78.5 (272.4):
09/28/2016

Hyperlipidemia type: unspecified
4. Hepatitis C B18.2 (070.70):

Page 4 of 5

Ronald Miller (#3135134677)

: oO.
66 yrs Male DOB:11/14/1950 Visit Date: 05/16/2017 09:00AM CoreCioud
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2153 Filed 03/30/20 Page 18 of 32

09/28/2016, Chronic
Viral hepatitis chronicity: chronic, Hepatic cama status: without hepatic coma

5. Liver cancer C22.9 (155.2):
01/24/2017

Liver malignancy type: unspecified liver malignancy

Assessment

1. Stable CAD: s/p LHC (09/16) showed distal LAD 90% lesion in small caliber vessel, nonobstructive disease
elsewhere, for medical treatment. EF 60% by LV gram. Pt c/o typical anginal chest pain on exertion, substernal, relieves
with nitro. On Aspirin 8img_, Plavix 75mg, Imdur 30 mg. Multiple risk factors including HTN, HLD, Family Hx and
smoking. Continue to monitor.

2. SOB: NYHA Ill: Pt c/o of SOB on walking <2 blocks. Recommend echo to assess LV, function, size, and to adjust
meds.

3. HTN: Dx by PCP, today BP 172/110 mmHg, HR 62 bpm. Took meds today. On Lisinopril 10 mm, Propranolol 80 mg,
Spironolactone 25 mg. Increased Lisinopril 40 mg and add HCTZ 25 mg. Advised low salt and low fat diet. Continue to
monitor.

4, Leg swelling: Pt c/o occasional leg swelling b/. Recommend compression stockings and leg elevation above the
chest. Recommend venous insufficiency u/s to assess for venaus insufficiency.

5. Leg pain: Rutherfor cat class Hl. Pt c/o of leg pain b/A and has a history of smoking for 50 yrs. Recommend ABI to
assess arterial patency.

6. Dizziness: Pt c/a of occasional dizziness, with multiple episodes of near syncope. Carotid u/s to assess for CAS.
7. HLD: on Pravastatin 40 mg, target LDL < 70 mg/dl. F/u with PCP.

8. Hepatitis C: f/u with PCP

9. Liver Ca: Dx 4 months ago. f/u with oncologist.

7. Smoking- Pt has been smoking for 50 yrs, 1/2 PPD. Pt was counseled to quit smoking. He said he will think it over
and we will discuss on next visit.

Plan

. Echo

. Venous insufficiency u/s

. ABI

. Garotid u/s

. Compression stockings

. Increase lisinopril 40 mg, Add HCTZ 25 mg.
. F/u after testing.

NOOO ROP =

Electronically Signed By Amir K Kaki MD on 05/18/17 at 09:07 AM EDT

Page 5 of 5

Ronald Miller (43135134677) an
66 yrs Male DOB:11/14/1950 Visit Date: 05/16/2017 09:00AM CareCloucdo”
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2154 Filed 03/30/20 Page 19 of 32

   

Heart & Vascular Institute, PLLC
Performing Provider: Amir Kaki MD

 

HEART & YASCULAR INS?)

Ronald Miller, 66 yrs Male, DOB: 11/14/1950

Visit Date: 06/26/2017 09:00AM

Visit Location: DETROIT HEART & VASCULAR INST, 4160 JOHN R ST STE 510, DETROIT, MI 48201-2021
Address: 14060 E State Fair St, Detroit, Michigan 48205-1867

Phone (Primary): 313-371-5841 NOV: Established SSN: XXX-XX-2494
Phone (Secondary) : 313-926-9395 Insurance: Medicare HMO/Medicaid HMO
Email: n/a

@ Chief Complaint

Slight chest pain
Slight SOB while walking
Sometimes Dizziness leg swelling

Mm Intake

Medications were taken
Medications were reviewed with patient

Allergies
No known active allergies

Medications

Combivent Respimat CFC free 100 mcg-20 meg/inh inhalation aerosol: 2 puff(s) as needed for 30 days
Aspir-Low 81 mg oral delayed release tablet: 1 enteric coated tablet once a day for 30 days

Qvar with Dose Counter 80 mcg/inh inhalation aerosol: 2 puff(s) as needed for 30 days

Lisinopril 40 mg oral tablet: 1 tablet once a day for 30 days, Prescrined Date: 05/16/2017

Nitroglycerin 0.4 mg sublingual tablet: 1 as needed for 30 days

PredniSONE 10 mg oral tablet: 1 tablet once a day for 30 days

Isosorbide Dinitrate 20 mg oral tablet: 1 tablet once a day for 30 days

Plavix 75 mg oral tablet: 1 tablet once a day for 30 days

Famotidine 26 mg oral tablet: 1 tablet once a day for 30 days

_Gabapentin 400 mg oral capsule: 1 capsule 3 times a day for 30 days

Hydrochlorothiazide 25 mg oral tablet: 1 tablet once a day for 30 days, Prescribed Date: 05/16/2017
Spironolactone 25 mg oral tablet: 1 tablet once a day for 30 days

lsasorbide Mononitrate Extended Release 30 mg oral tablet, extended release: 1 extended release tablet once a
day for 30 days

Propranolol Hydrochloride 20 mg oral tablet: 1 once a day

Propranolol Hydrochloride 80 mg oral tablet: 1 tablet 2 times a day for 30 days

Pravastatin Sodium 20 mg oral tablet: 1 tablet once a day for 30 days

Oxymorphone Hydrochloride ER 40 mg oral tablet, extended release: 1 extended release tablet once a day for 30
days

HydrOXYzine Hydrochloride hydrochloride 25 mg oral tablet: 1 tablet once a day for 30 days

Problems
No known active problems

Page i of 5

Ronald Miller (#3135134677)
66 yrs Male DOB:11/14/1950 Visit Date: 06/26/2017 09:00AM

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2155 Filed 03/30/20 Page 20 of 32

Vital Signs
: : : Head
Date Pulse Spo2 BP Resp Temp Height Weight Pain BMI Cir
06/26/2017, 56 141/86 6 it
09:03 AM beats/minute mmHg {in 190 Ibs 2.1

© History of Present Illness

66 yo M with PMH of HTN, HLD, Hepatitis, Liver Ca, CAD s/p LHC distal LAD 90% lesion in small caliber vessel,
nonobstructive disease elsewhere, for medical treatment(09/16). Pt c/o typical chest pain on exertion,substernal,relieves
with nitro. Pt also c/o SOB on walking. He c/o leg swelling, He also c/o occasional dizziness, with multiple episodes of
near syncope. Pt denies palpitations, LOC, and numbness/tingling.

not feeling fatigued; not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; chest pain; no
palpitations; no leg pain with exercise; no cold hands or feet; difficulty breathing; no orthopnea; no cough; no
coughing up sputum; no hemoptysis; no wheezing; dizziness; no fainting; edema;

© Past Medical History

HTN
HLD
CAD
Hepatitis
Liver Ca

no difficulty breathing; no abdominal pain; no anxiety; coronary artery disease ; no chest pain; no congestive heart
failure; systemic HTN: no edema; no pneumonia; no chronic obstructive pulmonary disease; no esophageal reflux; no
cholecystitis; no multipie renal cysts; hyperlipidemia; no osteopenia; no diabetes mellitus; no fracture; no depression;

© Social History
Has been a smoker for 40 years, smokes a half a pack a day

Behavioral History: tobacco use; smoking;
Alcohol: social drinker;

Drug Use: no drug use;

Habits: good exercise habits;

Sexual History: not sexually active;

O Family History

1. Heart disease- Parents
2. HTN- Parents , grandparents, siblings
3. Cancer- parents

no anxiety; no alcohol abuse in family; no substance abuse; family history of heart disease ; no family history of early
deaths; no family history of bleeding problems; no congestive heart failure; systemic HTN; no asthma; no chronic
obstructive pulmonary disease; no chronic renal failure; no diabetes mellitus; no depression; cancer;

Page 2 of 5

Ronald Miller (43135134677)
66 yrs Male DOB:11/14/1950 Visit Date: 06/26/2017 09:00AM

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2156 Filed 03/30/20 Page 21 of 32

© Review of Systems

Ear/Nose/Mouth/Throat no ear symptoms; no nasal symptoms; no throat symptoms; no oral cavity symptoms; no jaw
symptoms;

Cardiovascular chest pain; no palpitations; no leg pain with exercise;

Respiratory difficulty breathing; no awakening at night short of breath; no orthopnea; no rapid breathing; no cough;
no wheezing;

Gasirointestinal normal appetite; no pain on swallowing; no heartburn; no nausea; no vomiting: no bloating; no
abdominal signs and symptoms; no change in bowel habit;

Musculoskeletal no musculoskeletal symptoms; nonspecific musculoskeletal! pain, swelling, and stiffness;
Psychological no psychological symptoms;

Endocrine no polydipsia; not feeling dehydrated; no temperature intolerance; no thermal lability; no excessive
sweating; no proptosis; no muscle weakness;

Hematologic/Lymphatic no hematologic symptoms;

Aliergic/(mmunologic no complaint of allergic reaction; no complaint of recurrent infections;

Systemic Symptoms: not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; normal appetite:
no excessive sweating;

Neurological Symptoms: dizziness; lightheadedness; no fainting; no focal disturbances; no speech disturbance; no
motor disturbances; normal walking;

Skin Symptoms: no excessive sweating; no easy. bruisability; not itching; no skin lesions; examination of nails normal:

S Physical Exam

General Appearance: general appearance normal; oriented to time, place, and person;

Neck Exam: neck veins not diffusely distended; no tenderness of neck on palpation; no decrease in neck suppleness; .
thyroid normal; no neck mass; carotid arteries normal: .

Eye Exam: EOM normal: pupils normal; external eye normal; sclera normal; retina normal;

Ear Exam: ears normal: oo

Nose: no nasal discharge; nasal mucosa normal; nasal turbinate normal: no sinus tenderness:

Oral Exam: buccal mucosa moist;

Pharyngeal Exam: pharyngeal exam normal:

Lymph Node Exam: submandibular lymph nodes not enlarged; postauricular lymph nodes not enlarged;

Lung Exam: respiratory movements normal; lungs clear to auscultation;

Cardiovascular Exam: jugular vein normal; heart rate and rhythm normal; heart sounds normal; no murmur; apical
impulse normal; no carotid artery bruit;

Abdominal Exam: no abdominal distention; bowel sounds normal; no abdominal bruit; abdomen soft; abdomen not
firm; no abdominal muscle guarding; no direct abdominal tenderness; no abdaminal mass; liver normal to palpation;
spleen normal to palpation; no abdominal hernia;

Neurological Exam: oriented; no aphasia or dysphasia; cranial nerves normal; motor exam normal; no Romberg's
sign; normal gait and stance; normal reflexes;

Skin Exam: no cyanosis; no diaphoresis; no skin lesions; skin normal except as noted;

Examination of Nails: no clubbing of fingernails;
Extremities: no pallor of extremities; skin of extremities not cold; popliteal pulses normal; posterior tibialis pulses
Page 3 of 5

Ronald Miller (#3135134677)
66 yrs Male DOB:11/14/1950 Visit Date: 06/26/2017 09:00AM

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2157 Filed 03/30/20 Page 22 of 32

normal: edema;

Vital Signs
: . ; Head
Date Pulse Spo2 BP Reso Temp Height Weight Pain 5MI Cir
06/26/2017, 56 141/86 6 ft
J
09:03 AM beats/minute mmHg Tin 190 Ibs 25

Tests and Procedures

Laboratory Studies: no ECG conclusions:;

im Tests & Procedures

Laboratory Studies: no ECG conclusions:;

Therapy

Surgery: no appendectomy; no cholecystectomy; no bladder cystectomy; no Cesarean section;

@ Assessment and Plan

1.

CAD (coronary artery disease) 125.119 (414.00):
09/28/2016

Coronary Disease-Associated Artery/Lesion type: native artery, Native vs. transplanted heart: native heart,
Associated angina: with stable angina

HTN (hypertension) [10 (401.9):

09/28/2016, Chronic

Hypertension type: essential hypertension

HLD (hyperlipidemia) E78.5 (272.4):
09/28/2016

Hyperlipidemia type: unspecified

. Hepatitis C B18.2 (070.70):

09/28/2016, Chronic

Viral hepatitis chronicity: chronic, Hepatic coma status: without hepatic coma

. Liver cancer C22.9 (155.2):

01/24/2017

Liver malignancy type: unspecified liver malignancy

. Dizziness R42 (780.4):

06/26/2017

Leg swelling M79.89 (729.81):
06/26/2017

Page 4 of 5

Ronald Miller (43135134677) Oo.
66 yrs Male DOB:11/14/1950 Visit Date: 06/26/2017 09:00AM CareCioud a
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2158 Filed 03/30/20 Page 23 of 32

8. SOB (shortness of breath) R06.02 (786.05):
06/26/2017

9. Encounter for smoking cessation counseling 271.6 (V65.42):
06/26/2017

Assessment

1. Stable CAD: s/p LHC (09/16) showed distal LAD 90% lesion in smail caliber vessel, nonobstructive disease
elsewhere, for medical treatment. EF 60% by LV gram. Pt c/o typical anginal chest pain on exertion, substernal, relieves
with nitro. On Aspirin 81mg , Plavix 75mg, Imdur 30 mg. Multiple risk factors including HTN, HLD, Family Hx and
smoking. Continue to monitor.

2. SOB: NYHA lll: EF 50- 55 % (06/17). Pt c/o of SOB on walking <1 blocks. continue to monitor

3. HTN: Dx by PCP, today BP 141/86 mmHg, HR 56 bpm. Took meds today. Ori Lisinopril 40 mm, Propranolol 80 mg,
Spironoiactane 25 mg, HCTZ 25 mg. Advised low salt and low fat diet. Continue to monitor.

4. Venous Insufficiency: venous insufficiency in GSV and SSV b/l, chronic DVT in R CFV, femoral and posterior tibial
veins(06/17). Pt c/o occasional leg swelling b/. Recommend compression stockings and leg elevation above the chest.

5. Leg pain: Rutherford cat class !!. Pt denies leg pain b/| and has a history of smoking for 50 yrs. continue monitor

6. Dizziness: Carotid u/s < 30% stenosis (06/17). Pt c/o of occasional dizziness, with multiple episodes of near syncope.
continue monitor. ,

7. HLD: on Pravastatin 40 mg, target LDL < 70 mg/dl. F/u with PCP.
8. Hepatitis C: f/u with POP
9. Liver Ca: Dx 4 months ago. f/u with oncologist.

7. Smoking- Pt has been smoking for 50 yrs, 1/2 PPD. Pt was counseled to quit smoking. recommend Chantix .

Plan

chantix
F/u in 3 months

Electronically Signed By Amir K Kaki-MD on 06/26/17 at 01:19 PMI EDT

Page 5 of 5

Ronald Miller (#3135134677)
66 yrs Male DOB:11/14/1950 Visit Date: 06/26/2017 09:00AM

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2159 Filed 03/30/20 Page 24 of 32

Problems
No known active problems

Vital Signs
No Vital Signs captured during this encounter

O History of Present Illness

66 yo M with PMH of HTN, HLD, Hepatitis,Liver Ca, CAD s/p LHC distal LAD 90% lesion in small caliber vessel,
nonobstructive disease elsewhere, for medical treatment(09/16). Pt c/o typical chest pain on exertion,substernal, relieves
with nitro. Pt also c/o SOB on walking. He c/o leg swelling, He also c/o occasional dizziness with palpitations. Pt denies
LOC, and numbness/tingling.

nat feeling fatigued; not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; chest pain;
palpitations; no leg pain with exercise; no cold hands or feet; difficulty breathing; no orthopnea; no cough; no
coughing up sputum; no hemoptysis; no wheezing; dizziness; no fainting; edema:

© Past Medical History

HTN

HLD

CAD

Hepatitis

Liver Ca

no difficulty breathing; no abdominal pain; no anxiety; coronary artery disease; no chest pain; no cangestive heart
failure; systemic HTN; no edema; no pneumonia; no chronic obstructive pulmonary disease; no esophageal reflux; no
‘cholecystitis; no multiple renal cysts; hyperlipidemia; no osteopenia; no diabetes mellitus; no fracture; no depression;

© Social History
Has been a smoker for 40 years, smokes 4-7 cigarettes per day

Behavioral History: tobacco use; smoking;
Aicohol: social drinker;

Drug Use: no drug use;

Habits: good exercise habits;

Sexual History: not sexually active;

© Family History

1. Heart disease- Parents
2. HTN- Parenis , grandparents, siblings
3. Cancer- parents

no anxiety; no alcohol abuse in family; no substance abuse; family history of heart disease ; no family history of early
deaths; no family history of bleeding problems; no congestive heart failure; systemic HTN; no asthma; no chronic
obstructive pulmonary disease; no chronic renal failure; no diabetes mellitus; no depression; cancer;

© Review of Systems
Page 2 of 5

Ronald Miller (43135134677)
66 yrs Male ~DOB:11/14/1950_ Visit Date: 09/20/2017 09:30AM

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2160 Filed 03/30/20 Page 25 of 32

Ear/Nose/Mouth/Throat no ear symptoms; no nasal symptoms; no throat symptoms; no oral cavity symptoms; no jaw
symptoms;

Cardiovascular chest pain; no palpitations; no leg pain with exercise;

Respiratory difficulty breathing; no awakening at night short of breath; no orthopnea; no rapid breathing; no cough;
no wheezing;

Gastrointestinal normal appetite; no pain on swallowing; no heartburn; no nausea; no vomiting; no bloating; no
abdominal signs and symptoms; no change in bowel habit;

Musculoskeletal no musculoskeletal symptoms; nonspecific musculoskeletal pain, swelling, and stiffness:
Psychological no psychological symptoms;

Endocrine no polydipsia; not feeling dehydrated; no temperature intolerance; no thermal lability; no excessive
sweating; no proptosis; no muscle weakness:

Hematologic/Lymphatic no hematologic symptoms;

Aliergic/mmunologic no complaint of allergic reaction; no complaint of recurrent infections;

Systemic Symptoms: not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; normal appetite;
no excessive sweating:

Neurological Symptoms: dizziness; lightheadedness; no fainting; no focal disturbances; no speech disturbance; no
motor disturbances; normal walking;

Skin Symptoms: no excessive sweating; no easy bruisability; not itching; no skin lesions; examination of nails normal:

y Physical Exam

General Appearance: general appearance normal; oriented to time, place, and person;

Neck Exam: neck veins not diffusely distended; no tenderness of neck on palpation; no decrease in neck suppleness;
thyroid normal; no neck mass; carotid arteries normal:

Eye Exam: EOM normal; pupils normal;-external eye normal; sclera normal; retina normal:
Ear Exam: ears normal:
Nose: no nasal discharge; nasal mucosa normal; nasal turbinate normal: no sinus tenderness;
. Oral Exam: buccal mucosa moist;
Pharyngeal Exam: pharyngeal exam normal;
Lymph Node Exam: submandibular lymph nodes not enlarged; postauricular lymph nodes not enlarged;
Lung Exam: respiratory movements normal; lungs clear to auscultation;

Cardiovascular Exam: jugular vein normal; heart rate and rhythm normal; heart sounds normal; no murmur; apical
impulse normal; no carotid artery bruit;

Abdominal Exam: no abdominal distention; bowel sounds normal; no abdominal bruit; abdomen soft; abdomen not
firm; no abdominal muscle quarding; no direct abdominal tenderness; no abdominal mass; liver normal to palpation;
spleen normal to palpation; no abdominal hernia;

Neurological Exam: oriented; no aphasia or dysphasia; cranial nerves normal; motor exam normal; no Romberg's
sign; normal gait and stance; normal reflexes;

Skin Exam: no cyanosis; no diaphoresis; no skin lesions; skin normal except as noted:

Examination of Nails: no clubbing of fingernails;

Extremities: no pallor of extremities; skin of extremities not cold; popliteal pulses normal; posterior tibialis pulses
normal; edema;

Page 3 of 5

Ronald Miller (#3135134677)
66 yrs Male DOB:11/14/1950 ‘Visit Date: 09/20/2017 09:30AM CareCloued
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2161 Filed 03/30/20 Page 26 of 32

Vital Signs
No Vital Signs captured during this encounter

Tests and Procedures

Laboratory Studies: no ECG conclusions:;

Tests & Procedures

Laboratory Studies: no ECG conclusions:;

| Therapy

Surgery: no appendectomy; no cholecystectomy; no bladder cystectomy; no Cesarean section;

@ Assessment and Plan
1. CAD (coronary artery disease) [25.119 (414, 00):
09/28/2016

_Coronary Disease-Associated Artery/Lesion type: native artery, Native vs. transplanted heart: native heart,
Associated angina: with stable angina

2. HTN (hypertension) 10 (401 9):
09/28/2016, Chronic

Hypertension type: essential hypertension

3. HLD (hyperlipidemia) E78.5 (272.4):
09/28/2016

Hyperlipidemia type: unspecified

4. Hepatitis C B18.2 (070.70):
09/28/2016, Chronic

Viral hepatitis chronicity: chronic, Hepatic coma status: without hepatic coma

5. Liver cancer C22.9 (155.2):
01/24/2017

Liver malignancy type: unspecified liver malignancy

6. Dizziness R42 (780.4):
06/26/2017

7. Leg swelling M79.89 (729.81):
06/26/2017

8. SOB (shortness of breath) RO6.02 (786.05):
06/26/2017

9. Encounter for smoking cessation counseling 271.6 (V65.42):
06/26/2017
Page 4 of 5

Ronald Miller (43135134677) /
66 yrs Male DOB:11/14/1950 Visit Date: 09/20/2017 09:30AM Carel! ued
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2162 Filed 03/30/20 Page 27 of 32

Assessment

1. Stable CAD: s/p LHC (09/16) showed distal LAD 90% lesion in small caliber vessel, nonobstructive disease
elsewhere, for medical treatment. EF 60% by LV gram. Pt c/o occasional typical anginal chest pain on exertion,
substernal, relieves with nitro. On Aspirin 81mg , Plavix 75mg, Imdur 30 mg. Multiple risk factors including HTN, HLD,
Family Hx and smoking. Continue to monitor.

2. SOB: NYHA lil: EF 50- 55 % (06/17). Pt c/o of SOB on walking <1 blocks. continue to monitor

3. HTN: Dx by PCP, today BP 186/109 mmHg, HR 60 bpm. Took meds today. On Lisinopril 40 mm, Propranolol 80 mg,
Spironolactone 25 mg, HCTZ 25 mg. Advised low salt and low fat diet. Start Minoxidil 2.5 mg and Norvasc 10 mg QD
PO and continue to monitor.

4. Venous Insufficiency: venous insufficiency in GSV and SSV b/, chronic DVT in R CFV, femoral and posterior tibial
veins (06/17). Pt c/o occasional leg swelling b/. Recommend compression stockings and leg elevation above the chest.

5. Leg pain: Rutherford cat class Il. Pt denies leg pain b/| and has a history of smoking for 50 yrs. continue monitor

6. Dizziness: Carotid u/s < 30% stenosis (06/17). Pt c/o of occasional dizziness, with multiple episodes of near syncope.
Continue monitor.

7. HLD: on Pravastatin 40 mg, target LDL < 70 mg/dl. F/u with PCP.

8. Hepatitis C: f/u with PCP -

9. Liver Ca: Dx 4 months ago. f/u with oncologist.

7. Smoking- Pt has been smoking for 50 yrs, 1/2 PPD. Pt was counseled to quit smoking. Recommend Chantix.

8. Palpitations: Pt c/o occasional palpiations associated with dizziness. Continue to monitor.

Plan

1) Start Minoxidil 2.5 mg PO QD and Norvasc 10 mg PO QD
F/u in 2 weeks.

Electronically Signed By Amir K Kaki MD on 09/2117 at 08:47 PM EDT

Page 5 of 5

Ronald Miller (#3135134677) a
66 yrs Male DOB:11/14/1950 Visit Date: 09/20/2017 09:30AM Careloude”
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2163 Filed 03/30/20 Page 28 of 32

Heart & Vascular Institute, PLLC
Performing Provider: Amir Kaki MD

 

Ronald Miller, 66 yrs Male, DOB: 11/14/1950

Visit Date: 10/10/2017 10:30AM

Visit Location: DETROIT HEART & VASCULAR INST, 4160 JOHN R ST STE 510, DETROIT, MI 48201-2021
Address: 14060 E State Fair St, Detroit, Michigan 48205-1867

Phone (Primary): 313-371-5841 NOV: Established SSN: XXX-XX-2494
Phone (Secondary) : 313-926-9395 Insurance: Medicare HMO/Medicaid HMO
Email: n/a

© Chief Complaint

Slight SOB
“Since i started taking this medications my chest has been much better"

Dizziness

M Intake

meds were taken today
Medications were reviewed with patient

Allergies
No known active allergies

Medications

Combivent Respimat CFC free 100 mcg-20 mcg/inh inhalation aerosol: 2 puff(s) as needed for 30 days
Aspir-Low 81 mg oral delayed release tablet: 1 enteric coated tablet once a day for 30 days

Qvar with Dose Counter 80 mcg/inh inhalation aerosol: 2 puff(s) as needed for 30 days

Lisinopril 40 mg oral tablet: 1 tablet once a day for 30 days, Prescribed Date: 05/16/2017

Minoxidil 2.5 mg oral tablet: 1 tablet once a day

Nitroglycerin 0.4 mg sublingual tablet: 1 as needed for 30 days

PredniSONE 10 mg oral tablet: 1 tablet once a day for 30 days

Isosorbide Dinitrate 20 mg oral tablet: 1 tablet once a day for 30 days

Norvasc 10 mg oral tablet: 1 tablet once a day

Plavix 75 mg oral tablet: 1 tablet once a day for 30 days

Famotidine 20 mg oral tablet: 1 tablet once a day for 30 days

Hydrochlorothiazide 25 mg oral tablet: 1 tablet once a day for 30 days, Prescribed Date: 05/16/2017
Spironolactone 25 mg oral tablet: 1 tablet once a day for 30 days
Isosorbide Mononitrate Extended Release 30 mg oral tablet, extended release: 1 extended release tablet once a
day for 30 days

Lyrica 50 mg oral capsule: 1 capsule once a day

Propranolol Hydrochloride 20 mg oral tablet: 1 once a day

Propranolol Hydrochloride 80 mg oral tablet: 1 tablet 2 times a day for 30 days

Pravastatin Sodium 20 mg oral tablet: 1 tablet once a day for 30 days

Oxymorphone Hydrochloride ER 10 mg oral tablet, extended release: 1 extended release tablet as needed
HydrOXYzine Hydrochloride hydrochloride 25 mg oral tablet: 1 tablet once a day for 30 days

Page 1 of 5

Ronald Miller (43135134677)
66 yrs Male =DOB:11/14/1950_‘Visit Date: 10/10/2017 10:30AM

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2164 Filed 03/30/20 Page 29 of 32

Problems
No known active problems

Vital Signs
No Vital Signs captured during this encounter

© History of Present Iliness

66 yo M with PMH of HTN, HLD, Hepatitis, Liver Ca, CAD s/p LHC distal LAD 90% lesion in small caliber vessel,
nonobstructive disease elsewhere, for medical treatment(09/16). Pt c/o typical chest pain on exertion,substernal,relieves
with nitro. Pt also c/o SOB on walking. He c/o leg sweiling, He also c/o occasional dizziness with palpitations. Pt denies

LOC, and numbness/tingling.

not feeling fatigued; not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; chest pain;
palpitations; no leg pain with exercise; no cold hands or feet; difficulty breathing; no orthopnea; no cough; no
coughing up sputum; no hemoptysis; no wheezing; dizziness; no fainting; edema;

© Past Medical History

HTN
HLD
CAD
Hepatitis
Liver Ca

no difficulty breathing; no abdominal pain; no anxiety; coronary artery disease; no chest pain; no congestive heart
failure; systemic HTN; no edema; no pneumonia; no chronic obstructive pulmonary disease; no esophageal reflux; no
choiecystitis; no multiple renal cysts; hyperlipidemia; no osteopenia; no diabetes mellitus; no fracture; no depression;

© Social History
Has been a smoker for 40 years, smokes 4-7 cigarettes per day

_ Behavioral History: tobacco use; smoking;
Aicohol: social drinker;
Drug Use: no drug use;
Habits: good exercise habits;
Sexual History: not sexually active;

© Family History

1. Heart disease- Parents
2. HTN- Parents , grandparents, siblings
3. Cancer- parents

no anxiety; no alcohol abuse in family; no substance abuse; family history of heart disease ; no family history of early
deaths; no family history of bleeding problems; no congestive heart failure; systemic HTN; no asthma; no chronic
obsiructive pulmonary disease; no chronic renal failure; no diabetes mellitus; no depression; cancer;

© Review of Systems
Page 2 of 5

Ronald Miller (#3135134677) a.
66 yrs Male DOB:11/14/1950 Visit Date: 10/10/2017 10:30AM Carellisud&”
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2165 Filed 03/30/20 Page 30 of 32

Ear/Nose/Mouth/Throat no ear symptoms; no nasal symptoms; no throat symptoms; no oral cavity symptoms; no jaw
symptoms;

Cardiovascular chest pain; no palpitations; no leg pain with exercise;

Respiratory difficulty breathing; no awakening at night short of breath; no orthopnea; no rapid breathing; no cough;
no wheezing;

Gastrointestinal normal appetite; no pain on swallowing; no heartburn; no nausea; no vomiting; no bloating; no
abdominal signs and symptoms; no change in bowel habit:

Musculoskeletal no musculoskeletal symptoms; nonspecific musculoskeletal pain, swelling, and stiffness;
Psychological no psychological symptoms;

Endocrine no polydipsia; not feeling dehydrated; no temperature intolerance; no thermal lability; no excessive
sweating; no proptosis; no muscle weakness;

Hematologic/Lymphatic no hematologic symptoms;

Allergic/Ammunologic no complaint of allergic reaction; no complaint of recurrent infections;

Systemic Symptoms: not tiring easily; no fever; no chills; no recent weight loss; no recent weight gain; normal appetite;
no excessive sweating;

Neurological Symptoms: dizziness; lightheadedness; no fainting; no focal disturbances; no speech disturbance; no
motor disturbances; normal walking;

Skin Symptoms: no excessive sweating; no easy. bruisability; not itching; no skin lesions; examination of nails normal:

S Physical Exam

General Appearance: general appearance normal; oriented io time, place, and person;

Neck Exam: neck veins not diffusely distended; no tenderness of neck on palpation; no decrease in neck suppleness:
thyroid normal; no neck mass; carotid arteries narmal;

Eye Exam: EQM normal; pupils normal; external eye normal; sclera normal; retina normal;

Ear Exam: ears normal:

Nose: no nasal discharge; nasal mucosa normal; nasal turbinate normal; no sinus tenderness;

Oral Exam: buccal mucosa moist; .

Pharyngeal Exam: pharyngeal exam normal;

Lymph Node Exam: submandibular lymph nodes not enlarged; postauricular lymph nodes not enlarged;
Lung Exam: respiratory movements normal; lungs clear to auscultation;

Cardiovascular Exam: jugular vein normal; heart rate and rhythm normal; heart sounds narmal; no murmur; apical
impuise normal; no carotid artery bruit;

Abdominal Exam: no abdominal distention; bowel sounds normal: no abdominal bruit; abdomen soft; abdomen not
firm; no abdominal muscle guarding; no direct abdominal tenderness; no abdominal mass; liver normal to palpation;
spleen normal to palpation; no abdominal hernia;

Neurological Exam: oriented; no aphasia or dysphasia; cranial nerves normal; motor exam normal; no Romberg's
sign; normal gait and stance; normal reflexes;

Skin Exam: no cyanosis; no diaphoresis; no skin lesions; skin normal except as noted;

Examination of Nails: no clubbing of fingernails;

Extremities: no pallor of extremities; skin of extremities not cold; popliteal pulses normal; posterior tibialis pulses
normal; edema;

Page 3 of 5

Ronald Miller (43135134677) a.
66 yrs Male DOB:11/14/1950 Visit Date: 10/10/2017 10:30AM CareCicuds”
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2166 Filed 03/30/20 Page 31 of 32

Assessment

1. Stable CAD: s/p LHC (09/16) showed distal LAD 90% lesion in small caliber vessel, nonobstructive disease
elsewhere, for medical treatment. EF 60% by LV gram. Pt c/o occasional typical anginal chest pain on exertion,
substernal, relieves with nitro. On Aspirin 81mg , Plavix 75mg, Imdur 30 mg. Multiple risk factors including HTN, HLD,
Family Hx and smoking. Continue to monitor.

2. SOB: NYHA Ill: EF 50- 55 % (06/17). Pt c/o of SOB on walking <1 blocks. continue to monitor

3. HTN: Dx by PCP, today BP 110/77 mmHg, HR 61 bpm. Took meds today. On Lisinopril 40 mm, Propranolol 80 mg,
Spironolactone 25 mg, HCTZ 25 mg, Minoxidil 2.5 mg and Norvasc 10 mg QD PO. Advised low salt and Jow fat diet.
continue to monitor.

4. Venous insufficiency: venous insufficiency in GSV and SSV bi/l, chronic DVT in R CFV, femoral and posterior tibial
veins (06/17). Pt c/o occasional leg swelling b/|. pt is using compression stockings and leg elevation above the chest.

5. Leg pain: Rutherford cat class Il. Pt denies leg pain b/I and has a history of smoking for 50 yrs. continue monitor

6. Dizziness: Carotid u/s < 30% stenosis (06/17). Pt c/o of occasional dizziness, with multiple episodes of near syncope.
Cantinue monitor.

7. HLD: on Pravastatin 40 mg, target LDL < 70 mg/dl. F/u with PCP.

8. Hepatitis C: f/u with PCP

9. Liver Ca: Dx 4 months ago. f/u with oncologist.

7. Smoking- Pt has been smoking for 50-yrs, 1/2 PPD. Pt was counseled to quit smoking. Recommend Chantix. -

8. Palpitations: Pt c/o occasional palpiations associated with dizziness. Continue to monitor.
Plan
F/u in 6 months.

Electronically Signed By Amir K Kaki MD on 16/40/17 at 03:44 PM EDT

Page 5 of 5

Ronaid Miller (43135134677) a
66 yrs Maile DOB:11/14/1950 Visit Date: 10/10/2017 10:30AM CaoreClnyd
Case 2:16-cr-20222-AJT-RSW ECF No. 374-5, PagelD.2167 Filed 03/30/20 Page 32 of 32

UltraLing Core https://app.ultraling.net/1/echo/report_print/?_ fr=U View&id=22bda3...

Preliminary Report

HEART & VASCULAR [STITUTE
CARDIOVASCULAR EXCELLENCE
COMPREHENSIVE CARDIOVASCULAR CARE

», 4 Catt
Mee haart Pene (8
EMPERE OP EXCELLENCE ar

 

Heart and Vascular Institute
4160 John R St.

Suite 516

Detroit MI 48202

(313) 993-7777

 

(

 

FULLY ACCREGITES LAs

 

Patient Name: MILLER, RONALD MRN: 3135134677 Date of Service: 6/20/2017

Referring Physician: Dr Amir Kaki DOB: 11/14/1950 Height: 71.8 in

Sonographer: Asma Ahmed Gender: M Weight: 190 Ib

Indication: SOB Age 66 BSA: 2.08 mé*
SP: 172/118

Study Quality: Technically good.

 

 

 

Echocardiogram Report

Echocardiogram was performed conforming to the American Society of Echocardiography protecols for a complete study using 2D/M-Modae, spectral and color flow
donpler modalities in obtaining imaging, hemodynamics, measurements, and calculations.

 

Conélusions: 1. Left ventricular ejection fraction estimated by 2D at 50-55 percent.
2. There Is a sigmoid septum.
3. Grade 2 diastolic dysfunction consistent with pseudo-normal relaxation and mild to moderate i increase
in filling pressures. .

 

 

 

Findings:
Left Ventricle: Left ventricular ejection fraction estimated by 2D at 50-55 percent. There is a sigmoid septum. Grade
2 diastolic dysfunction consistent with pseudo-normal relaxation and mild.to moderate increase in

filling pressures.

Diastolic Function: Analysis of mitral valve inflow, pulmonary vein Doppler and tissue Doppler suggests grade |! diastolic
dysfunction with elevated left atrial pressure.

Right Ventricle: — Normal right ventricular cavity size, thickness and function.

Left Atriurn: Normal left atrial size.
Right Atrium: Normal right atrial size.
Mitral Valve: Normal mitral vaive.

Tricuspid Valve: Normal tricuspid valve
Aortic Valve: Normal aortic valve.

Pulmonic Valve. Normal pulmonic valve.

Aorta: Normal aortic root and ascending aorta dimensions.
Pericardium: No pericardial effusion.
Other: No intracardiac shunt detected by Doppler.

 

Electronically signed

 

2D Measurements Mitral Valve Aortic Valve

Peak E: 1.71 (0.6-1.3) m/s Peak: 4.38 (<=2.5} mis
M-MODE Measurements Peak A: 0.67 (<=.7} m/s Peak Grad: 7.66 (<=16) mmHg
LVIDd: 5.47 (4.2-8.9) em E/A Ratio: 1.65 (.75-1.5)} LVOT PV: 1.1 (0.7-1.1) mis
LVIDs: 3.61 (2.1-4.0) cm DS: 528.28 cm/s* LVOT PG: 4.88 mmHg
WSd: 0.99 (0.6-1.0) cm DT: 210.26 (<=200) ms
LVPWe: 0.88 (0.6-1.0) cm Pulmonic Valve
Aortic Root: 2.66 (2.0-3.7) cm Tricuspid Valve
LA: 2.86 (3.0-4.0} cm

6/23/17, 10:06 AM
